Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Objection to the Disclosure
The disclosure is objected to because of the following informalities: on line 8 of paragraph 43, “vent 280” should be changed to –vent 270--.  
Appropriate correction is required.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 67-69 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 47-58 of copending Application No. 16/231,861 in view of Wood (US 3,276,698).
Claims 47-58 of the reference patent application include all of the details recited in instant claims 67-69 with the exception of the at least one inlet port formed into a first sidewall of the frac tank for introducing the fluid into the aeration chamber on lines 7-8 of claim 67. Wood discloses an inlet port 10 formed into a first sidewall 2 of a tank 1 for introducing fluid into an aeration chamber 8 (see FIG. 1). Wood suggests that such an arrangement facilitates a flow from the inlet 10 to an outlet 11 on an opposite side of the tank (see FIG. 1). It would have been obvious to have modified the system claimed in the reference application so as to have included an inlet port formed into the first sidewall of the tank as suggested by Wood in order to have facilitated a flow of fluid from the inlet to an outlet on an opposite side of the tank.
This is a provisional nonstatutory double patenting rejection.

Withdrawn Rejections
The rejection of claims 59, 63, and 64 under pre-AIA  35 U.S.C. 102b as being anticipated by Wood has been withdrawn in view of applicant’s amendment filed on 1/20/2021 canceling those claims.
The rejection of claims 61-62 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wood have been withdrawn in view in view of applicant’s amendment filed on 1/20/2021 canceling those claims.
The provisional rejection of claims 59-66 on the ground of nonstatutory double patenting as being unpatentable over claims 47-58 of copending Application No. 16/231,861 have been withdrawn in view in view of applicant’s amendment filed on 1/20/2021 canceling those claims.

Terminal Disclaimer
The terminal disclaimer filed on 1/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application Serial Number 16/299,691 has been reviewed and is NOT accepted.
This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).

Applicant's arguments filed 1/20/2021 have been fully considered but they are not persuasive.
Applicant argues that the double patenting rejection based upon U.S. Patent Application Serial Number 16/299,691 should be withdrawn in view of the terminal disclaimer filed on 1/20/2021, however, the rejection has been re-applied since the terminal disclaimer was not accepted for the reason set forth above.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelly can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW O SAVAGE/            Primary Examiner, Art Unit 1773